Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 15, 2014

The Court of Appeals hereby passes the following order:

A15D0166. CHARLES E. THOMPSON v. ROBERT REICHERT et al.

      Charles E. Thompson filed this discretionary application seeking appellate
review of the trial court’s order granting summary judgment to the defendants in his
action alleging claims for violation of civil rights and false imprisonment. Pursuant
to OCGA § 9-11-56 (h), the trial court’s order may be appealed directly.
      Under OCGA § 5-6-35 (j), this court will grant an otherwise timely
discretionary application if the lower court’s order is subject to direct appeal.
Accordingly, this application is hereby GRANTED. Thompson shall have 10 days
from the date of this order to file a notice of appeal with the superior court, if he has
not already done so.1 The superior court is instructed to include a copy of this order
in the appellate record.

                                         Court of Appeals of the State of Georgia
                                                                              12/15/2014
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      1
        In violation of this Court’s rule limiting applications for discretionary appeal
to 30 pages, Thompson filed a 115 page brief. See Court of Appeals Rule 30 (c). He
is thus cautioned that the page limitation for briefs in civil matters is 30 pages. See
Court of Appeals Rule 24 (f). Any request for an increased page limit must be made
by written motion prior to submission of the brief. See id.